Title: From Abigail Smith Adams to Richard Rush, 14 May 1815
From: Adams, Abigail Smith
To: Rush, Richard



Dear Sir
Quincy May 14th 1815

My Grandson William Stuben Smith, having returnd from Russia, where he has resided with his uncle as Secretary of Legation to that Mission, and as I have been informd the President intended him, the offer of continuing in that Character, to the Embassy to England, which honour he has declined, the Sallery allowd being insufficient for the Support of a Family, which he now has. his Brother John Adams Smith, is desirious of obtaining that appointment, provided the President Should consider it expedient.
He will have the honour to deliver You this Letter. he has been Educated to the Bar, in Newyork is a young Gentleman of correct principles in politicks, was an officer in the Select Company of Gen Guys, which was formed the last Summer, for the defence of that city, and I beleive, would have done his duty, if he had been call’d into action. he Sustains a fair Character.
As Congress do not allow to their Foreign Ministers even a private Secretary, it is of more concequence, and importence to them that a Secretary of Legation, Should be a person, in whom a confidence may be placed, and who will in some measure feel a personal attachment.
I have the rather addrest a Letter to you, and one to mrs Madison, upon this Subject, requesting you to mention it to the President, that if he should not deem the request a proper one, he may not feel, that delicacy in declining it, which he might, if made directly to him. with congratulations to you, and mrs Rush, upon the restoration of your Health, I am dear Sir your Friend
Abigail Adams